Citation Nr: 0840857	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1969.  He was awarded the Combat Infantryman Badge and the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.
 
The Board notes that the RO developed this appeal from a June 
2006 rating decision.  Procedurally, the September 2004 
rating decision granted service connection for PTSD and 
assigned a 30 percent evaluation, effective November 10, 
2003.  VA received a letter from the veteran in August 2005 
stating that he wished to file a claim for an increase in his 
service-connected PTSD, currently rated as 30 percent 
disabling.  This letter was received within one year of 
notice of the September 2004 rating decision.  By resolving 
all doubt in the veteran's favor, the Board construes the 
letter received in August 2004 as a notice of disagreement 
with regard to initial rating assigned for PTSD in the 
September 2004 rating decision and not as a new claim for an 
increased rating.  38 U.S.C.A. § 5107(b) (West 2002); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting 
that VA must liberally construe all documents filed by a 
claimant).  The veteran's VA Form 9, Appeal to the Board of 
Veterans Appeals, was received within 60 days of issuance of 
the statement of the case.  See 38 C.F.R. § 20.302 (2008).  
Therefore, the September 2004 rating decision is on appeal 
before the Board.

In March 2008, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.

As a final preliminary matter, the Board notes that medical 
evidence of record and statements made by the veteran reflect 
his assertion that he is unemployable due to his PTSD.  See 
Physician's Statement, dated in February 2008.  The Board 
construes this evidence as raising an informal claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  As the RO has not yet adjudicated 
this issue, it is not properly before the Board.  As such, 
this matter is referred to the RO for appropriate action.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD is 
manifested by complaints of irritability, nightmares, 
flashbacks, hyperstartle response with clinical evidence of 
constricted affect, dysphoric mood, and depression, 
productive of no more than occupational and social impairment 
with reduced reliability and productivity with Global 
Assessment of Functioning scores indicating moderate 
impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 50 
percent, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the veteran is appealing the initial rating 
assignment as to his PTSD.  In this regard, because the 
September 2004 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the September 2004 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 
23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. 
§ 3.159 to add paragraph (b)(3), effective May 30, 2008).  
Rather, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the mental disorder 
at issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.  
Additionally, a letter, dated in March 2006, informed the 
veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Psychiatric treatment 
records from the Vet Center are also of record.  The veteran 
testified that he has not had treatment from private doctors.  
(March 2008 Travel Board Hearing Transcript "Tr." at 17.)  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The veteran 
was afforded VA PTSD examinations in August 2004 and October 
2005.

The Board notes that at the March 2008 Travel Board hearing, 
the veteran reported that he obtained employment from various 
employers that came to his union hall.  (Tr. at 20.)  Because 
of the temporary agency nature of his employment, 
characterized by the veteran as "seasonal," the Board finds 
that the record does not indicate the existence of identified 
available outstanding employment records.  The Board also 
acknowledges the veteran's perception that he has not been 
offered employment due to the disability at issue.  However, 
there is no indication of available outstanding objective 
evidence to support his perception.  The veteran noted in his 
substantive appeal, received in June 2007, that he continued 
to receive treatment from the Vet Center.  However, the 
veteran did not provide enough information to identify these 
records, to include the approximate timeframe covered by the 
records.  38 C.F.R. § 3.159(c)(2)(i).  In light of the 
foregoing, the Board finds that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

The veteran contends that his service-connected PTSD is worse 
than initially rated.  The September 2004 rating decision 
granted service connection for PTSD and assigned a 30 percent 
rating, effective November 11, 2003.  Thereafter, a June 2006 
rating decision confirmed and continued the 30 percent 
disability rating for the veteran's PTSD.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the rating period on appeal, the veteran has been 
assigned a 30 percent evaluation for his service-connected 
PTSD pursuant to Diagnostic Code 9411.  Under that diagnostic 
code section, a 30 percent evaluation is warranted where the 
evidence demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

In order to achieve the next-higher 50 percent rating under 
Diagnostic Code 9411, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  According to the DSM-IV, a GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

The Board also notes that the veteran's representative 
contends that the veteran should be granted secondary service 
connection for depression back to August 27, 2004 because the 
veteran has been diagnosed with PTSD with depression 
secondary to PTSD.  See VA Form 646, dated in January 2008.  
In this regard, the Board notes that clinical evidence of 
record has characterized the veteran's depression as a 
manifestation of his PTSD.  Evaluation of the same disability 
or the same manifestations of a disability under separate 
diagnoses constitutes pyramiding and is prohibited.  38 
C.F.R. § 4.14 (2008); see also Brady v. Brown, 4 Vet. App. 
203, 206 (1993) (noting that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity").  However, in assessing 
the severity of the service-connected PTSD disability at 
issue, the Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence that does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In the event that any 
nonservice-connected symptoms, including depression, have not 
been clinically dissociated from manifestations of his 
service-connected PTSD, VA must presume that all impairment 
shown is part and parcel of the service-connected disability.

A report of VA examination, conducted in August 2004, 
revealed an Axis I diagnosis of PTSD with depression 
secondary to the PTSD with a GAF score of 55.  It was noted 
that the veteran's affect was dysphoric, judgment was 
impulsive, and he made some mistakes when subtracting 
backward by 7.  Although it was noted that the veteran has a 
few friends and felt close to friends and family, he was not 
active in organizations and he was separated from his wife of 
35 years.  

After a mental status examination, a VA examiner, in October 
2005, provided the same diagnosis as the August 2004 VA 
examiner with a GAF score of 50.  The October 2005 VA 
examiner also opined that it was more likely than not that 
the veteran's social and industrial adaptability are 
negatively impaired because of his PTSD symptoms, which cause 
him difficulty in establishing and maintaining effective work 
and social relationships.  It was further noted that the 
veteran's PTSD symptoms limit the type of job that he can 
take (due to the amount of contact with other persons) and 
that he and his wife are separated because of his PTSD.  The 
veteran reported that his mood was "somewhat labile, going 
up and down, and sometimes changing during the course of a 
day."  The October 2005 VA examination report also reflects 
a constricted affect part of the time.

A VA treatment report, dated in May 2007, reflects that the 
veteran went through a divorce and had some issues at work.  
A physician's statement by R.A., M.D., dated in February 
2008, reflects that the veteran has had problems with 
employment, noting that conflicts with others can get out of 
hand.  

In addition to the foregoing, the Board finds the veteran has 
exhibited other PTSD symptoms that, when taken together, show 
a disability picture more nearly approximated by a 50 percent 
evaluation throughout the rating period on appeal.  Among 
others, these symptoms include his depression, nightmares, 
irritability, flashbacks, hyperstartle response, and 
hypervigilence and a dysphoric mood.  In finding that the 
next-higher 50 percent evaluation appropriately reflects the 
severity of the veteran's PTSD, the Board acknowledges that 
there is no showing of circumstantial, circumlocutory, or 
stereotyped speech.  See, e.g., Report of VA examination, 
dated in October 2005 (noting that the veteran's speech was 
of normal volume, rate, and rhythm).  However, as stated in 
38 C.F.R. § 4.21, it is not expected that every single 
symptom within a set of diagnostic criteria be exhibited.  
With resolution of any doubt in favor of the veteran, the 
Board finds that the next-higher rating of 50 percent is 
warranted for the rating period on appeal.

The Board has also considered whether a rating in excess of 
50 percent is warranted.  The Board does not find the 
evidence to show a disability picture consistent with the 
next-higher 70 percent rating.  Briefly, the 70 percent 
criteria contemplate occupation and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances.  

In finding that the veteran's disability picture is not more 
nearly approximated by a 70 percent evaluation, the Board 
observes the veteran has not reported and the evidence does 
not show any obsessional rituals that interfere with routine 
activities.  Regarding speech and spatial orientation, upon 
VA examination in August 2004, the veteran's voice was well-
modulated and without dysphasia or blocking.  See also Report 
of VA examination, dated in October 2005 (noting that the 
veteran's speech was of normal volume, rate, and rhythm).  
Treatment records and examination reports of record note the 
veteran has been consistently oriented to person, place, and 
time.  The report of the August 2004 VA examination revealed 
that the veteran was oriented to time, place and person, and 
was cognizant of the reason for the examination.  Upon VA 
examination in October 2005, the veteran was oriented to 
time, place and person.  

Overall, the evidence shows that the veteran maintains his 
personal appearance and hygiene.  The objective findings from 
the August 2004 VA examination reflect that the veteran was 
neat, clean, and well-groomed.  It was also noted that he was 
freshly shaved and his nails were clean and trimmed.  The 
October 2005 VA examination report reflects that the 
veteran's hygiene was appropriate.  

The Board acknowledges that the veteran testified to having 
thoughts of suicide.  (See Tr. at 13.)  However, the veteran 
clearly responded "no" when he was asked if had ever tried 
such.  (Id.)  The veteran denied any suicidal ideation at the 
August 2004 and October 2005 VA PTSD examinations.  As such, 
the Board finds that the veteran's current 50 percent 
adequate reflects his level of disability throughout the 
rating period on appeal.

The evidence of record does not show that the veteran 
experiences near-continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively.  The Board notes that the VA examiners in August 
2004 and October 2005 each provided an Axis I diagnosis of 
PTSD with depression secondary to PTSD.  The August 2004 
examination report also reflects that the veteran showed 
moderate depression.  See also Beck Depression Inventory 
scores reported in the August 2004 and October 2005 VA 
examination reports.  The Board finds that the veteran's 
depression is contemplated by the 50 percent initial rating 
awarded herein.  Indeed, the veteran testified that he missed 
some therapy sessions due to working a spotlight at hockey 
games.  (See Tr. at 4-5.)  The veteran also testified that he 
does not work 40 hour weeks, and that he worked approximately 
2 to 3 days per week during the winter.  (Id. at 20-21.)  The 
veteran also indicated that he was able to support himself on 
the income that he gets from his jobs.  (Id. at 16.)  In 
light of the foregoing, the Board finds that the evidence 
shows the veteran can function independently and effectively.

The record does reflect that the veteran has reported he has 
had angry outbursts.  In this regard, he testified at the 
March 2008 Travel Board hearing that he has gotten into a 
couple of fights on the job and was reprimanded for such.  
See also Letter from G.T.S., former co-worker and now 
supervisor of the veteran, dated in April 2006 (noting that 
the veteran was argumentative, withdrawn, distant and has 
been involved in two fist fights with co-workers over the 
past 10 years); Physician's Statement from Dr. R.A., dated in 
February 2008 (noting that the veteran's conflicts with 
others can get out of hand).  However, report of the October 
2005 VA examination reflects that the veteran's impulse 
control was appropriate.  

The Board further acknowledges that the record shows some 
instances where the veteran has had some difficulty adapting 
to stressful circumstances.  The October 2004 VA examination 
report reflects that the veteran showed avoidance of people, 
activities, and thoughts.  It was also noted that his anxiety 
increased when he described Vietnam incidents.  The October 
2005 VA examination report again reflects that the veteran 
was anxious and tense because he did not want to talk about 
Vietnam.  It was noted that he cried during the discussion 
about Vietnam.  As noted above, the October 2005 VA examiner 
also opined that veteran's social and industrial adaptability 
are negatively impaired because of his PTSD symptoms.  
However, the Board finds that symptoms noted above are 
included in the present 50 rating.  In this regard, the 
veteran denied a history of alcoholism or mental illness and 
stated that he had no legal or financial problems at the time 
of the October 2005 VA examination.  The Board finds this to 
be credible and probative evidence that the veteran can adapt 
and cope with stressful circumstances.

The veteran has difficulty establishing and maintaining 
effective social relationships, but remains able to maintain 
and establish such relationships.  For example, upon VA 
examination in August 2004, the veteran related that he had a 
few close friends and that he feels close to his friends, 
family, and children.  It was noted that his activities 
included bowling, golfing, watching television, and going to 
the theater.  The veteran reported that he belongs to the 
American Legion and the Eagles, but he was not active in 
either organization.  He further reported that he does not 
attend church.  The Board acknowledges that the record 
reflects that during the appeal period the veteran was 
separated from his wife of over 30 years, which later ended 
with a divorce.  See Report of October 2005 VA examination; 
see also VA psychiatry report, dated in May 2007 (noting that 
the veteran went through a divorce).  The veteran again 
reported at the October 2005 VA examination that he has only 
a few friends and is socially isolated.  However, the veteran 
testified that he has interaction with his two children.  
(See Tr. at 12.)  While the above evidence reflects some 
difficulty establishing and maintaining effective 
relationships, the fact that he maintains social contact with 
his children, has some activities, and works approximately 2 
to 3 days per week as a stage hand, all show that he does not 
have an inability to establish and maintain effective 
relationships.

The Board also acknowledges the veteran's complaints of 
anger, intrusive thoughts, flashbacks, nightmares, 
irritability, and hyperstartle response.  See, e.g., Report 
of VA examination, dated October 2005.  However, Board finds 
that these PTSD symptoms have already been contemplated by 
the current 50 percent evaluation.

While the above noted evidence has shown the veteran has had 
impaired impulse control with periods of irritability and 
some difficulty adapting to stressful circumstances, the 
manifestations of these symptoms have not caused him 
substantial impairment in work, judgment, thinking, or mood 
that would warrant a higher 70 percent rating at any time 
during the appeal period.  Indeed, the report of the August 
2004 VA examination reflects that the veteran was of average 
intelligence and his attention, recent and remote memory, and 
concentration were all intact.  It was noted that 
hallucinations, delusions, psychosis, or organic brain 
syndrome were not present.  Although the October 2005 VA 
examination report reflects that the veteran had some 
concentration difficulties, his ability to do simple math and 
pay attention were intact.  It was also noted that he 
appeared of average intelligence with intact judgment and 
insight.  The Board finds that the GAF scores of record are 
consistent with moderate PTSD symptomatology.  The Board 
again acknowledges that the veteran's PTSD symptoms can cause 
him social impairment, such leading to a divorce with his 
wife.  Based on all of the foregoing evidence, the Board 
finds that the veteran's overall disability picture most 
nearly approximates the criteria for the veteran's current 50 
percent rating.  

The Board again notes that at the March 2008 Travel Board 
hearing, the veteran noted that his work as a stagehand 
varied, but was about 2 to 3 days per week during the winter.  
(See Tr. at 20.)  Because of the temporary agency nature of 
his employment, characterized by the veteran as seasonal, the 
Board finds that the record does not indicate the existence 
of identified available outstanding employment records.  The 
Board also acknowledges the veteran's perception that he has 
not been offered employment due to the disability at issue, 
but there is no indication of identified available objective 
evidence to support his perception.  (See id. at 14.)  As 
such, the Board finds that a remand would severe no useful 
purpose.  

The Board also acknowledges the physician's statement by Dr. 
R.A., dated in February 2008.  This statement indicates that 
the veteran is unemployable because of his PTSD and notes 
that conflicts with others can get out of hand.  The Board 
finds this statement lacks credibility and probative value.  
In this regard, the Board notes that the statement is a pre-
printed form wherein the physician is instructed to check a 
box designating the criteria (listed out) corresponding to 
30, 50, and 70 percent ratings under Diagnostic Code 9411.  
The Board finds the credibility and probative value of this 
piece of evidence is undercut by the lack of identified 
objective clinical findings, to include the absence of a 
mental status examination of the veteran, to support such 
opinion.  Further, Dr. R.A.'s February 2008 statement lacks 
any sort of rationale for marking the box next to the 
criteria for a 70 percent rating.  Additionally, the Board 
notes that despite a February 2008 letter to this physician 
from the veteran's representative noting the inclusion of a 
prior compensation and pension examination, the face of the 
February 2008 physician's statement does not indicate that a 
review of that examination was performed.  It also does not 
reflect that a review of the veteran's claims file was 
performed or that a pertinent medical history was recorded.  
In light of the foregoing reasons, the Board finds the 
February 2008 physician's statement lacks credibility and 
probative value.

The Board also notes that it has been contended that Dr. 
R.A.'s February 2008 statement should carry more weight 
because he is the veteran's treating physician.  (Tr. at 18.)  
In this regard, the Board notes that both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and the Court have specifically rejected the "treating 
physician rule."  A "treating physician" rule, which is 
used by the Social Security Administration (SSA), gives 
additional evidentiary weight to the opinion of a treating 
physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Instead of adopting a "treating physician rule," in 
offering guidance on the assessment of the probative value of 
medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005); see also Guerrieri, 4 Vet. App. at 470-71.  
The Board finds that even if it has been accepted that Dr. 
R.A. is the veteran's treating physician and the February 
2008 Physician's Statement could be afforded additional 
evidentiary weight, the February 2008 physician's statement 
still lacks any credibility and probative value for the 
reasons discussed in the preceding paragraph.

In conclusion, the evidence of record reveals symptomatology 
which, on the whole, supports the next-higher 50 percent 
evaluation under Diagnostic Code 9411, over the entire rating 
period on appeal.  The Board also has considered whether the 
veteran's rating should be "staged."  The record, however, 
does not support assigning different percentage disability 
ratings during the relevant rating period in question because 
the evidence has shown his disability is most nearly 
approximated by no more than a 50 percent evaluation.  
Fenderson, 12 Vet. App. at 125-26.  The Board notes that in 
reaching this conclusion, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board notes the record shows 
veteran has occupational impairment with reduced reliability, 
but marked interference with employment has not been shown 
and his occupational difficulties have been accounted for by 
the veteran's 50 percent schedular rating.  Hence, referral 
for the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Entitlement to an initial evaluation of 50 percent, but no 
more, for PTSD, is granted, subject to the applicable law 
governing the award of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


